Citation Nr: 0625597	
Decision Date: 08/18/06    Archive Date: 08/24/06

DOCKET NO.  04-30 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for diabetes mellitus, 
including as due to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1966 to February 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for diabetes mellitus.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  


REMAND

It appears that VA has not satisfied its duty to assist the 
veteran in obtaining private evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c).  In a July 2003 communication from the veteran, 
the veteran stated that he was initially diagnosed with and 
received treatment for diabetes mellitus by his private 
physician, Charmaine Carter, M.D.  Because VA is on notice 
that there are additional records that may be applicable to 
the veteran's claim, these records should be obtained.  If 
possible, the veteran himself is asked to obtain these 
records and submit them to the VA in order to expedite the 
process.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the 
claims file private medical records 
dated from the veteran's initial 
diagnosis of diabetes mellitus, in 
approximately 2000, to the present, 
pertaining to treatment for diabetes 
mellitus from Charmaine Carter, M.D.    

The veteran has indicated that these 
records may be obtained at the 
following address:

Charmaine Carter, M.D.    
2685 Ulmerton Road, Ste. 101
Clearwater, Florida 34662

All attempts to secure these records 
must be documented in the claims 
folder.

2.  Then, after ensuring any other 
necessary development has been 
completed, readjudicate the claim for 
service connection for diabetes 
mellitus.  If the action remains 
adverse to the veteran, provide the 
veteran and any representative with a 
supplemental statement of the case and 
allow the appellant an appropriate 
opportunity to respond.  Thereafter, 
return the case to this Board.  The 
Board intimates no opinion as to the 
ultimate outcome of this case.
  
The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


